Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in that part of the plurality opinion remanding this cause for a new trial on the issue of damages, and I agree that Pan Am’s liability upon remand is limited by Article 22(2) of the Warsaw Convention. However, there are several other issues in this case on which I do not concur with the majority; therefore, I dissent in part.
A
I dissent from Part IV of the plurality opinion. I would reverse the trial court’s granting of a directed verdict in favor of defendants-appellees Robert Maldeis, Intermodal Technical Services, GAB Business Services and Sea Insurance Company. After reviewing the record as it concerns The Limited’s cause of action asserting promissory estoppel against those parties, I conclude that the trial court erred when, it granted the motion for a directed verdict. When the evidence is construed most strongly in The Limited’s favor, as the reviewing standard for a directed verdict requires, Civ.R. 50(A)(4), it becomes evident that reasonable minds could have reached a conclusion contrary to the one reached by the trial court. See White v. Ohio Dept. of Transp. (1990), 56 Ohio St.3d 39, 45, 564 N.E.2d 462, 468. Numerous questions of fact exist surrounding the extent and reasonableness of The Limited’s reliance on the initial statements of Maldeis indicating that the shipment appeared to be a total loss. These questions of fact should have been resolved by the fact-finder and not by the trial court. I would reverse the judgment of the court of appeals on the promissory estoppel issue, and would remand that question to the trial court for further proceedings.
*82B
I also do not agree with the plurality’s discussion of the prejudgment interest question, contained in Part VI of the opinion. It is true, as the plurality opinion states, that there is a split among the federal circuit courts of appeals regarding prejudgment interest and the Warsaw Convention. The problem with the plurality’s analysis of the issue is that as a precondition for the issue to arise, the damage-amount cap of the Warsaw Convention must first be met. The federal cases on prejudgment interest cited in the lead opinion involve situations in which a plaintiff wished to receive an award of prejudgment interest above the amount of the Warsaw Convention cap. But, in the case before us, the limit was never exceeded. Hence, there is no reason for us to reach or resolve this issue.
The Warsaw Convention caps Pan Am’s potential liability at $245,951.19. The jury awarded The Limited $141,974.20, and the prejudgment interest awarded by the trial judge amounted to $49,424.72. Since the total amount awarded ($191,398.92) is less than the limit mandated by the Warsaw Convention, that Convention is irrelevant to the resolution of the prejudgment interest issue. The question is best resolved without resort to cases involving the Warsaw Convention.
Nevertheless, I do agree with the plurality that, upon remand, the question of whether prejudgment interest is appropriate should be presented to the jury to be considered in calculating a proper amount of compensatory damages. Only in the event that the jury awards a total amount of damages in excess of the Warsaw Convention limitation must the trial judge then consider the application of that limitation to an award of prejudgment interest. At that time, a resolution of the prejudgment-interest question which has been decided differently in several federal courts of appeals would be necessary. Compare O’Rourke v. Eastern Air Lines, Inc. (C.A.2, 1984), 730 F.2d 842 (Warsaw Convention does not permit the award of prejudgment interest above damages limitation), with Domangue v. Eastern Air Lines, Inc. (C.A.5, 1984), 722 F.2d 256 (prejudgment interest may sometimes be awarded above amount of Convention limitation).
On the other hand, if on remand the jury awards a total amount of damages, including some prejudgment interest, that is less than $245,951.19, no Warsaw Convention issue on prejudgment interest arises. It is premature to now decide, as the plurality does, that prejudgment interest in excess of the Convention’s damage limitation is precluded in all cases, when that question is not really even before us.
Douglas, J., concurs in the foregoing opinion.